DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election of Group I, claims 1 - 11, in the reply filed on 11/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 12 - 16, 18, and 19 are withdrawn from further consideration as being drawn to a nonelected invention.  

Specification

The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP 608.01(b).
The abstract of the disclosure is objected to because there appears to be a typographical error.  The word “nitogen” should instead be “nitrogen”.  Correction is required.  See MPEP 608.01(b).

Claim Objections

Claim 1 is objected to because of the following informalities: there is a comma after the phrase “Y represents O, S, C(=O)O, or NH”.  However, for consistency in claim language, the comma should instead be a semicolon.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: there appears to be a typographical error.  The word “nitogen” should instead be “nitrogen” in the second-to-last line of the claim.  Appropriate correction is required.
Claims 2 - 11 are objected to because of the following informalities: the word “Claim” is not a proper noun and should not be capitalized.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: there appears to be a typographical error.  The word “actiivty” should instead be “activity” in the second-to-last line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, the phrase “Chemical formula 1” is confusing for two reasons.  First, the phrase is within square brackets, so it is unclear if the phrase is exemplary or limiting.  Second, the claim previously recites a “formula (I)”.  Thus, it is unclear if formula 1 and formula (I) are identical or different.  Clarification and/or amendment is required.  
Regarding claim 1, limitations regarding the Ra, Rb, and Rc groups are within parentheses.  Thus, it is unclear if the limitations within the parentheses are exemplary or limiting.  Clarification and/or amendment is required.  
Regarding claim 1, limitations regarding the R1 and R2 groups appear to use Markush language.  However, the Markush listing of alternatives uses multiple “and”, which causes confusion over the number of alternatives in the list.  Note the word “and” before the phrase “an alkyl group” and before the phrase “azide group”.  Clarification and/or amendment is required.  
Regarding claim 1, limitations regarding the R3 group is within parentheses.  Thus, it is unclear if the limitations within the parentheses are exemplary or limiting.  Clarification and/or amendment is required.  
Regarding claim 1, the word “and” is missing before the phrase “R4 and R5 each independently…”, which causes confusion over the ending of the list of R groups.  Clarification and/or amendment is required.  
Regarding claim 1, limitations regarding the R4 and R5 groups are within parentheses.  Thus, it is unclear if the limitations within the parentheses are exemplary or limiting.  Clarification and/or amendment is required.  
Regarding claim 1, the entire claim after the structural formula(I) is within square brackets.  Thus, it is unclear if the limitations within the square brackets are exemplary or limiting.  Clarification and/or amendment is required.  
 claim 2, the phrase “Chemical formula 2” is confusing for two reasons.  First, the phrase is within square brackets, so it is unclear if the phrase is exemplary or limiting.  Second, the claim shows two structural formulas.  Thus, it is unclear which structural formula “chemical formula 2” refers to.  Clarification and/or amendment is required.  
Regarding claim 2, the claim is missing a period at the end of the claim sentence.  Thus, it is unclear if further limitations are meant to be recited.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 - 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 8, the claim fails to further limit the subject matter of any of claims 1-7 because claim 8 fails to set forth a further limitation of the compound or salt thereof according to 
Regarding claims 9 - 11, the claims fail to further limit the subject matter of claim 8 because claims 9 - 11 fail to set forth a further limitation of the fluorescent probe for detection of peptidase activity according to claim 8.  For example, the claims fail to set forth any further physical or chemical structure limitation of the fluorescent probe itself.  Appropriate correction is required.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves et al. (from IDS; US 2014/0314677 A1; “Groves”).
Groves teaches a fluorescent compound useful for in vitro, in vivo, and ex vivo imaging applications (see compound 60 of Table 1; Abstract), which is a compound of formula (I) of claim 1 wherein  A= thiophene ring, X= C0, Y= C(=O)O, Z = Si(Ra)(Rb), Ra=Rb= alkyl, R1=R2= H, R3 = acyl group (-NH-C(=O)-R), and R4=R5= alkyl.  Regarding claim 8, the preamble of the claim recites an intended use.  Note that a recitation of the intended use of the claimed 

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618